Exhibit 10.40

LOGO [g11086ex10_40pg001.jpg]

GMAC Long-Term Incentive Plan LLC

200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265

September 15, 2008

William Muir

Re: GMAC Long-Term Incentive Plan LLC Long-Term Equity Compensation Incentive
Plan

Dear William:

 

1. You have been granted an Award under the GMAC Long-Term Incentive Plan LLC
Long-Term Equity Compensation Incentive Plan (the “Plan”). The grant date of
your Award is September 15, 2008 (“Grant Date”). A copy of the Plan is attached.
Capitalized terms not defined in this Award Letter will have the meanings as
defined in the Plan.

 

2. Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. Your Award is granted to
you in exchange for your relinquishment of any right, title and interest with
respect to any and all of your grants under the GMAC Long-Term Incentive Plan
LLC Long-Term Phantom Interest Plan (LTIP).

 

3. Your Award will become effective after you have signed and dated one copy of
this Award Letter and have returned the signed copy to Rhonda Carey, 200
Renaissance Center, M/C: 482-B14-D64, Detroit, MI 48265. If you do not sign and
return this Award Letter within 30 days of the date of this Award Letter, then
we will assume that you do not want this Award, and this Award will be null and
void and without any further force or effect.

 

4. Your Award is an RSU Award with 4.15 bps.

 

5. Your RSU Award Vests as follows, and will be Paid as elected by you below:

 

•   20% on December 31, 2008;

   ¨    within 75 days of the Vesting Date, or    ¨    on the Deferral Payment
Date (March 15, 2013)

•   20% on December 31, 2009;

   ¨    within 75 days of the Vesting Date, or    ¨    on the Deferral Payment
Date (March 15, 2013)

•   20% on December 31, 2010;

   ¨    within 75 days of the Vesting Date, or    ¨    on the Deferral Payment
Date (March 15, 2013)

•   20% on December 31, 2011;

   ¨    within 75 days of the Vesting Date, or    ¨    on the Deferral Payment
Date (March 15, 2013)

•   20% on December 31, 2012.

   ¨    within 75 days of the Vesting Date, or    ¨    on the Deferral Payment
Date (March 15, 2013)

All elections made in this paragraph 5 are irrevocable. Failure to make an
election in this paragraph 5 will result in all payments being made within 75
days of the Vesting Date.

 

6. If your employment is terminated due to death or Disability, then the next
20% tranche of your Unvested Award will immediately Vest and be Paid within 75
days of this new Vesting Date. The remaining Unvested portion of your Award will
be forfeited. You must designate a beneficiary where indicated in this Award
Letter. Your failure to do so will result in any payments as a result of your
death being made to your estate. Any subsequent change in your beneficiary
designation must be made in writing and communicated to the Plan Administrator
at the address above.

 

Page 1 of 2



--------------------------------------------------------------------------------

William Muir

September 15, 2008

 

7. If your employment is terminated by the Company Without Cause, then the next
20% tranche of your Unvested Award will Vest as determined by the schedule above
and the remaining Unvested portion of your Award will be forfeited. However, the
Payment of your Award will be determined based on the most recent Valuation
preceding your termination of employment.

 

8. During the 1-year period immediately following a Change-in-Control Date,100%
of your Unvested Award will immediately Vest on the date of your termination of
employment by the Company without Cause.

 

9. You understand and acknowledge that your Award is subject to the rules under
Code Section 409A, and that you agree and accept all risks (including increased
taxes and penalties) resulting from Code Section 409A.

 

10. Your FY 2008 Award will be subject to and governed by the terms and
conditions of this Award Letter and the Plan. As a Participant, you agree to
abide by the terms and conditions of this Award Letter and the Plan. Please
indicate your receipt of the Plan, your deferral payment election, and your
acceptance of and agreement to the terms and conditions of this Award Letter and
the Plan, by signing in the indicated space below within 30 days of the date of
this Award Letter.

 

Sincerely yours, LOGO [g11086ex10_40pg002.jpg] Anthony S. Marino GMAC Group VP
and Chief HR Officer September 15, 2008

I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN THE GMAC LONG-TERM INCENTIVE PLAN
LLC LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE
TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD LETTER.

I HEREBY DESIGNATE THE FOLLOWING BENEFICIARY TO RECEIVE ANY PAYMENTS SUBSEQUENT
TO MY DEATH.

 

 

   

 

  Beneficiary     Social Security Number  

IN ADDITION, I RELINQUISH ALL RIGHT, TITLE AND INTEREST WITH RESPECT TO ANY AND
ALL LTIP AWARD AGREEMENTS, ALL OF WHICH SHALL HAVE NO FURTHER FORCE OR EFFECT.

 

/s/ William Muir                    September 25, 2008

William Muir

  

    Date

 

Page 2 of 2